

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE SOLD, ASSIGNED,
TRANSFERRED OR OTHERWISE DISPOSED OF EXCEPT IN COMPLIANCE WITH SUCH ACT AND
LAWS.


 
AMENDED AND RESTATED
SECURED PROMISSORY NOTE



$_____________
 ___________, 2007

 
FOR VALUE RECEIVED, the undersigned, SENTRA CONSULTING CORP., a Nevada
Corporation (the “Maker”), promises to pay to _________________, (the “Payee”),
on or before January 31, 2008 (the “Payment Date”) the principal sum of
________________ and 00/100 ($________) Dollars (the “Principal Amount”).


Interest shall accrue on the unpaid balance of the Principal Amount at a rate of
one and one-half percent (1.5%) per month (the “Interest Rate”). All interest
payable hereunder shall be computed on the basis of actual days elapsed and
shall be due and payable on the Payment Date.


Maker shall have the right to prepay all or any portion of the Outstanding
Principal Amount and accrued interest thereon at any time without penalty or
premium. All payments hereunder when paid shall be applied first to the payment
of all accrued interest and the balance shall be applied to principal.


Notwithstanding any provision contained herein, the total liability of Maker for
payment of interest pursuant hereto, including late charges, shall not exceed
the maximum amount of such interest permitted by law to be charged, collected,
or received from Maker, and if any payments by Maker include interest in excess
of such a maximum amount, Payee shall apply such excess to the reduction of the
unpaid principal amount due pursuant hereto, or if none is due, such excess
shall be refunded.


Upon the occurrence and continuance of an Event of Default (hereafter defined)
(whatever the reason for such Event of Default and whether it shall be voluntary
or involuntary or be effected by operation of law or pursuant to any judgment,
decree or order of any court or any order, rule or regulation of any
administrative or governmental body), interest shall accrue on the unpaid
balance of the Principal Amount at a rate of two percent (2%) per month (the
“Default Interest Rate”).


1. Events of Default. In case one or more of the following events (each, an
“Event of Default”) (whatever the reason for such Event of Default and whether
it shall be voluntary or involuntary or be effected by operation of law or
pursuant to any judgment, decree or order of any court or any order, rule or
regulation of any administrative or governmental body) shall have occurred and
be continuing:


 
 

--------------------------------------------------------------------------------

 
a. Default in the payment, when due or declared due, of any principal or
interest payments hereunder.


b. Maker makes a general assignment for the benefit of creditors; or, in the
absence of such application, consent, acquiescence or action, a trustee,
receiver or other custodian is appointed for Maker; or for a substantial part of
the property of Maker; or any bankruptcy, reorganization, debt arrangement or
other proceeding under any bankruptcy or insolvency law, or any dissolution or
liquidation proceeding, is authorized or instituted by, or instituted against,
Maker; or any warrant of attachment or similar legal process is issued against
any substantial part of the property of Maker.


c. Any representation or warranty made by Maker under this Note shall be untrue
or misleading in any material respect when made.


d. Maker shall have breached any of its covenants and agreements hereunder.


then, in each case where an Event of Default occurs, the Payee, by notice in
writing to Maker shall inform Maker of such Event of Default and if such default
is not cured within sixty business days from the date such notice is received by
Maker, then Payee, may, at its option, declare the outstanding Principal Amount
to be due and payable immediately, and upon any such declaration the same shall
become immediately due and payable.


As additional consideration for the execution and delivery of this Note, on the
Payment Date Maker shall pay Payee an additional one percent (1%) of the
Principal Amount.


2. Representations of Payee. The Payee hereby acknowledges, represents and
warrants to, and agrees with, the Maker as follows:


a. The Payee is executing the transactions contemplated by this Note and the
Warrant Agreement dated ________________, 2007 between the Maker and Payee (the
“Warrant Agreement”; capitalized terms used herein not otherwise defined shall
have the meanings ascribed to such terms in the Warrant Agreement), for his own
account as principal, not as a nominee or agent, for investment purposes only,
and not with a view to, or for, resale, distribution, or fractionalization
thereof, in whole or in part, and no other person has a direct or indirect
beneficial interest in this Note, the Warrants or the Warrant Shares or any
portion thereof. Further, the Payee does not have any contract, undertaking
agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to the Note,
the Warrants or the Warrant Shares (collectively, the “Securities”) in whole or
in part.
 
 
 

--------------------------------------------------------------------------------

 


b. The Payee is not investing in the Securities as a result of, or subsequent
to, any advertisement, article, notice, or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, or
presented at any seminar or meeting, or any solicitation of a subscription by a
person other than the officers of the Maker.


c. Payee understands that the Securities have not been registered under the
Securities Act of 1933, as amended (the “Securities Act”) or registered or
qualified under any the securities laws of any state or other jurisdiction, and
are “restricted securities,” and cannot be resold or otherwise transferred
unless they are registered under the Securities Act, and registered or qualified
under any other applicable securities laws, or an exemption from such
registration and qualification is available.


d. Payee is an “accredited investor” as that term is defined in Rule 501 of the
General Rules and Regulations under the Securities Act by reason of Rule 501(3).


e. Payee is (i) experienced in making investments of the kind described herein
and in the Warrant Agreement and related documents, (ii) able, by reason of the
business and financial experience of its officers (if an entity) and
professional advisors (who are not affiliated with or compensated in any way by
the Maker or any of its affiliates or selling agents), to protect his own
interests with respect to the Securities, and (iii) able to afford the entire
risk of loss of his investment in the Securities.


f. Payee has the financial ability to bear the economic risk of his investment
in the Securities, has adequate means for providing for his current needs and
personal contingencies and has no need for liquidity with respect to any
investment made pursuant to this Note and the Warrant Agreement. Payee has such
knowledge and experience in financial and business matters as to be capable of
evaluating the merits and risks of the prospective investment in the Securities.


g. Payee has reviewed or received copies of all reports and other documents
filed by Maker with the Securities and Exchange Commission and any other
documents or information requested by Payee. 


h. Other than as set forth herein, Payee is not relying upon any other
information, representation or warranty by Maker, or any officer, employee,
agent or affiliate of Maker in determining to invest in the Securities.  Payee
has consulted, to the extent deemed appropriate by Payee, with the Payee’s own
advisers as to the financial, tax, legal and related matters concerning an
investment in the Securities and on that basis believes that his investment in
the Securities is suitable and appropriate for Payee.
 
 
 

--------------------------------------------------------------------------------

 


3. Miscellaneous.


a. This Note shall be binding upon and inure to the benefit of and be
enforceable by the respective successors and assigns of the Maker and Payee.


b. All notices, requests, claims, demands and other communications given or made
pursuant hereto shall be in writing and shall be deemed to have been duly given
if delivered in person against written receipt, by facsimile transmission,
overnight courier prepaid, or mailed by prepaid first class registered or
certified mail, postage prepaid, return receipt requested to the respective
parties at the following addresses (or at such other address for a party as
shall be specified in a notice given in accordance with this Section):


(a)
If to the Maker:
     
Sentra Consulting Corp.
 
466 Central Avenue, 2nd Floor
 
Cedarhurst, New York 11516
 
Telecopy: (516) ___________
   
(b)
With copies to:
     
David Lubin & Associates, PLLC
 
26 East Hawthorne Avenue
 
Valley Stream, NY 11580
 
Telecopy: (516) 887-8250
   
(c)
If to Payee:
     
__________________________
 
__________________________
 
__________________________
 
__________________________
   
(d)
With copies to:
     
__________________________
 
__________________________
 
__________________________
 
__________________________

 
All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this Section, be deemed given upon
delivery, (ii) if delivered by facsimile transmission to the facsimile number as
provided in this Section, be deemed given upon receipt, (iii) if delivered by
overnight courier to the address as provided in this Section, be deemed given on
the earlier of the first business day following the date sent by such overnight
courier or upon receipt or (iv) if delivered by mail in the manner described
above to the address provided in this Section, be deemed given on the earlier of
the third business day following mailing or upon receipt.


 
 

--------------------------------------------------------------------------------

 
c. This Note is to be governed by and construed in accordance with the laws of
the State of New York. In any action brought under or arising out of this Note,
the Maker hereby consents to the in personam jurisdiction of any state or
federal court sitting in New York, New York, waives any claim or defense that
such forum is not convenient or proper, and consents to service of process by
any means authorized by New York law.





 
SENTRA CONSULTING CORP.
         
By: _____________________________
 
Name:
 
Title:
             
_________________________________



 
 

--------------------------------------------------------------------------------

 